IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 466A16

                             Filed 22 December 2017

STATE OF NORTH CAROLINA

             v.
JOSHUA RYAN WILSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 793 S.E.2d 737 (2016), affirming a judgment

entered on 24 September 2015 by Judge Michael J. O’Foghludha in Superior Court,

Alamance County. Heard in the Supreme Court on 7 November 2017.


      Joshua H. Stein, Attorney General, by Marie Hartwell Evitt, Assistant Attorney
      General, and Derrick C. Mertz, Special Deputy Attorney General, for the State.

      Leslie Rawls for defendant-appellant.


      PER CURIAM.


      AFFIRMED.